Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 40 , 50, and 51; it is unclear whether “one or more terminals” includes “a plurality of terminals”; “one or more slots” includes “n slots”; “set of terminals” includes “one or more terminals” and/or “plurality of terminals”; “a terminal” is included in “one or more terminals” and/or “plurality of terminals”; the use of “it” and “its” is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 40, 49, 50, and 51 is/are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Shvodian (US 2003/0003905).
For claims 40, 50, and 51; Shvodian discloses:  A method for operation of a multi user receiver in a multiple access wireless communication system comprising a plurality of terminals (paragraph 10:  the network 300 includes a controller 310 and a plurality of devices), the multi user receiver comprising a receiver for simultaneously receive m transmissions in each slot of a frame from the plurality of terminals, and a multiuser decoder for decoding the received transmissions, and the frame comprises n slots (paragraph 15, 38, 39:  Standards have been developed to establish protocols for sharing bandwidth in a wireless personal area network (WPAN) setting. For example, the IEEE standard 802.15.3 provides a specification for the PHY layer 410 and the MAC layer 420 in such a setting where bandwidth is shared using time division multiple access (TDMA)), the method comprising:  receiving one or more transmissions from one or more terminals in one or more slots (paragraph 40:  The controller 310 uses the beacon 515 to coordinate the scheduling of the individual devices 320 into their respective guaranteed time slots); attempting to decode the received one or more transmissions (paragraph 40:  The controller 310 uses the beacon 515 to coordinate the scheduling of the individual devices 320 into their respective guaranteed time slots); generating one or more compressed broadcast acknowledgement messages wherein each broadcast acknowledgment messages is a common acknowledgement to a set of terminals with the same acknowledgement status (paragraph 44:  Each device 320 may send one or more packets of data 535, and may request an immediate acknowledgement (ACK) frame 540 from the recipient device 320 indicating that the packet was successfully received, or may request a delayed (grouped) acknowledgement), where the acknowledgement status may be a positive acknowledgement (ACK) or a negative acknowledgement (NACK) (paragraph 44:  Each device 320 may send one or more packets of data 535, and may request an immediate acknowledgement (ACK) frame 540 from the recipient device 320 indicating that the packet was successfully received, or may request a delayed (grouped) acknowledgement), and on receiving a terminal uses the broadcast acknowledgement message to determine if it is in the set of terminals associated with the broadcast acknowledgment, and determines its acknowledgement status based on the acknowledgement status of the common acknowledgement (paragraph 69-74:  the transmitting device 322 received an ACK frame 540, it knows that the data packet 535 was transmitted at an acceptable power level and an acceptable data transmission rate. It then looks at the feedback bits (i.e., the feedback response) to see if the transmission power or data transmission rate should be altered); and broadcasting the one or more compressed broadcast acknowledgement messages to the one or more terminals (paragraph 69-74:  the transmitting device 322 received an ACK frame 540, it knows that the data packet 535 was transmitted at an acceptable power level and an acceptable data transmission rate. It then looks at the feedback bits (i.e., the feedback response) to see if the transmission power or data transmission rate should be altered).
For claims 49; Shvodian discloses:  wherein the acknowledgment is a predictive acknowledgement (paragraph 62, 69-74, Table 1:  Table 1, an embodiment having two feedback bits allows for four separate feedback responses regarding signal quality),
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boariu et al. (US 2010/0329197); Boariu discloses broadcast acknowledgements from an AP.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN D BLANTON/Primary Examiner, Art Unit 2466